Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berke et al. (9,921,629).
Fig. 1 shows a plurality of voltage regulators 114a/114b arranged in a field programmable array; and a power array controller 112 coupled to the plurality of voltage regulators, wherein the power array controller is configured to control the plurality of voltage regulators to output power to a plurality of power rails 116a/116b, each of which provides a respective rail current at a respective rail voltage, and for each of the power rails in the plurality of power rails, the power array controller is configured to: determine the respective rail current associated with the respective power rail (116a, for example); select a subset of voltage regulators (114a, fore example) according to at least the respective rail current; and enable the subset of voltage regulators to generate the respective rail voltage and provide the respective rail current collectively as recited in claim 1.
The power array controller is configured to determine a control value based on at least the respective rail voltage, and to enable the subset of voltage regulators to generate, in accordance with the determined control value, the respective rail voltage and provide the respective rail current collectively (col 5, lns 26-34) as recited in claim 2.
Enabling the subset of voltage regulators further comprises providing the control value (connection between 112 and 114a/114b to the subset of voltage regulators, wherein the subset of voltage regulators is controlled by the control value to generate the respective rail voltage and provide the respective rail current collectively as recited in claim 3.
Enabling the subset of voltage regulators further comprises providing an operation enable signal (col 5, lns 26-27) to the selected subset of voltage regulators to generate the respective rail voltage and provide the respective rail current collectively as recited in claim 4.
The power array controller is configured to determine the respective rail current associated with the respective power rail in accordance with load information corresponding to an anticipated or actual load on the respective power rail load (col 5, lns 26-34) as recited in claim 5.
The load information may correspond to processor load information for one or more clusters of processors coupled to the respective power rail (col 6, lns 10-58) as recited in claim 6.
The reference is seen to anticipated one or more direct current (DC) power supply interfaces, each DC power supply interface configured to receive a distinct DC supply voltage, and each voltage regulator is coupled to a respective subset of the one or more DC power supply interfaces and configured to be powered by a corresponding DC supply voltage and generate the respective rail voltage from the corresponding DC supply voltage as recited in claim 7.  Little weight is given to the elaborations of claim 7 since only one supply is actually required by the claim, which is seen to be anticipated at least at col 7, ln 13.
At a respective time, at least one of the plurality of voltage regulators is redundant and not coupled to any of the plurality of power rails (col 5, lns 26-34) as recited in claim 8.
Selecting the subset of voltage regulators for each power rail further comprises: uniquely associating each of the subset of voltage regulators with the respective power rail at a respective time (col 5, lns 34-58) as recited in claim 9.
For each power rail: the respective rail current has a maximum rail current; each of the subset of voltage regulators is configured to provide a regulator current up to a maximum regulator current, and the subset of voltage regulators has a first number of voltage regulators corresponding to a ratio of the maximum rail current and the maximum regulator current as recited in claim 10.  See col 5, lns 34-58 for a discussion of how the regulators are allocated according to the need of the power rails.
A first power rail (116a, for example) is configured to reach the respective rail voltage within a transient load response time at each startup of the first power rail; and the transient load response time is enabled by the maximum regulator current; and the first number is determined based on the transient load response time as recited in claim 11.  Claim 11 is seen to recite an inherent property of the circuit.  Clearly the transient load response time will be an inherent property of the capacity of the individual regulators along with the number of regulators allocated.
A second power rail (116b, for example) is configured to reach the respective rail voltage within a transient load response time at each startup of the second power rail and output the maximum rail current during normal operation, the transient load response time is enabled by a transient load current that is less than the maximum rail current as recited in claim 12.  Claim 12 is seen to recite an inherent property of the circuit.  Clearly the transient load response time will be an inherent property of the capacity of the individual regulators along with the number of regulators allocated.
The power array controller is configured to, for each power rail: determine an instant rail current of the respective power rail; and enable all of the subset of voltage regulators to provide the instant rail current of the respective power rail collectively as recited in claim 13.  Col 5, lns 26-58 is seen to describe a system where a maximum required number of regulators is allocated to a rail which may subsequently be shed as needed.
The power array controller is configured to, for each power rail: determine an instant rail current of the respective power rail; compare the instant rail current and the maximum regulator current; disable one or more voltage regulators in the subset of voltage regulators; and enable a remainder of the subset of the voltage regulators to provide the instant rail current of the respective power rail collectively (col 5, lns26-34) as recited in claim 14.
The plurality of voltage regulators are identical to each other as recited in claim 15.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10B


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849